DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on July 31, 2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 20-25 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 14, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in claim 1 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 5, line 3, the limitation “the non-tilted surface” lacks proper antecedent basis.
Claim 9, the limitation “the second annular concave part” lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 14, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in Figure 22 in view of Kurokawa (JP 2005-305779).

AAPA does not teach the inner wheel element is embedded in the outer wheel element such that a continuous range from an inner diameter side circumferential surface configuring an inner surface of the first annular concave part, through an outer circumferential surface of the inner wheel element, to a portion near a radially inner end of an axial other-side surface of the inner wheel element in a surface of the inner wheel element is covered over an entire circumference.  
Kurokawa teaches a gear a worm wheel (3) having an inner wheel element (1); and an outer wheel element (2), the inner wheel element has a first annular concave part (13) provided to be recessed in an axial direction in an axial one-side surface; and the outer wheel element is made of a synthetic resin, and has a worm wheel tooth part in an outer circumferential surface; the inner wheel element is embedded in the outer wheel element such that a continuous range from an inner diameter side circumferential 
It would have been obvious to one of ordinary skill in the art to configure the worm wheel of AAPA with the inner wheel element embedded in the outer wheel element, as taught by Kurokawa, motivation being to produce a worm gear having a predetermined operating capacity for a particular application.
With respect to claim 2, Kurokawa illustrates a second annular concave part (11) is provided to be recessed in the axial direction (as compared to surface 11a) in the axial other-side surface of the inner wheel element; and the inner wheel element is embedded in the outer wheel element, such that a continuous range from the inner diameter side circumferential surface configuring the inner surface of the first annular concave part through the outer circumferential surface of the inner wheel element to an inner diameter side circumferential surface configuring an inner surface of the second annular concave part in the surface of the inner wheel element is covered over an entire circumference.
	With respect to claim 3, Kurokawa illustrates a tilted surface part (between 11 and 11a) which is tilted in a direction in which a width dimension in a radial direction of the second annular concave part becomes larger toward an axial other side with respect to a central axis of the inner wheel element is provided in at least one circumferential surface among an outer diameter side circumferential surface and the 
	With respect to claim 7, Kurokawa illustrates a concave-convex part (on outer circumferential surface) in a circumferential direction is provided in the surface of the inner wheel element; and a portion of a synthetic resin configuring the outer wheel element enters into a concave part configuring the concave-convex part.
	With respect to claim 14, Kurokawa illustrates a projecting part which projects on the axial other side from a portion adjacent to the radially outer side is provided in a radially inner end part of an axial other-side surface of the outer wheel element.
	With respect to claim 18, Kurokawa illustrates the entire outer circumferential surface of the inner wheel element serves as the cylindrical surface part.
	With respect to claim 19, AAPA illustrates in Figure 22, a rolling bearing (8) which includes an inner ring, an outer ring, and a plurality of rolling bodies provided between an outer circumferential surface of the inner ring and an inner circumferential surface of the outer ring, and supports the rotation shaft to be rotatable with respect to the housing is provided in a portion adjacent to an axial other side of the worm wheel; an axial other-side surface of the outer wheel element configuring the worm wheel faces an axial one-side surface of the inner ring and an axial one-side surface of the outer ring in the axial direction; and an axial distance between the axial other-side surface of the outer wheel element and the axial one-side surface of the inner ring is smaller than an axial distance between the axial other-side surface of the outer wheel element and the axial one-side surface of the outer ring.

	With respect to claim 21, AAPA does not teach the position of a disc gate to form the outer wheel element using injection molding.  It would have been obvious to a manufacturing engineer to form the worm wheel by positioning a radially outer end part of a disc gate in the radially inner end part of the axial other side of the outer wheel element, as a matter of design choice, since applicant does not specifically disclose the importance of the claimed gate position.

Allowable Subject Matter
Claims 4-6, 8-11, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658